Exhibit 10.1

 

AMENDED AND RESTATED CHANGE IN CONTROL AND SEVERANCE AGREEMENT

 

This Amended and Restated Change in Control and Severance Agreement (this
“Agreement”) is entered into by and between                         (the
“Executive”) and Loxo Oncology, Inc., a Delaware corporation (the “Company”), on
May    , 2018 (the “Effective Date”).

 

1.                                      Term of Agreement.

 

Except to the extent renewed as set forth in this Section 1, this Agreement
shall terminate the earlier of March 6, 2020 (the “Expiration Date”) or the date
the Executive’s employment with the Company terminates for a reason other than a
Qualifying Termination or CIC Qualifying Termination; provided however, if a
definitive agreement relating to a Change in Control has been signed by the
Company on or before the Expiration Date, then this Agreement shall remain in
effect through the earlier of:

 

(a)                                 The date the Executive’s employment with the
Company terminates for a reason other than a Qualifying Termination or CIC
Qualifying Termination, or

 

(b)                                 The date the Company has met all of its
obligations under this Agreement following a termination of the Executive’s
employment with the Company due to a Qualifying Termination or CIC Qualifying
Termination.

 

This Agreement shall renew automatically and continue in effect for three
(3) year periods measured from the initial Expiration Date and each subsequent
Expiration Date, unless the Company provides Executive notice of non-renewal at
least three (3) months prior to the date on which this Agreement would otherwise
renew. For the avoidance of doubt, and notwithstanding anything to the contrary
in Sections 2 or 3 below, the Company’s non-renewal of this Agreement shall not
constitute a Qualifying Termination or CIC Qualifying Termination, as
applicable.

 

2.                                      Qualifying Termination.  If the
Executive is subject to a Qualifying Termination, then, subject to Sections 4,
9, and 10 below, Executive will be entitled to the following benefits:

 

(a)                                 Severance Benefits.  The Company shall pay
the Executive 12 months of [his/her] monthly base salary (at the rate in effect
immediately prior to the actions that resulted in the Qualifying Termination). 
The Executive will receive [his/her] severance payment in a cash lump-sum in
accordance with the Company’s standard payroll procedures which will be made on
the next regular payroll date occurring after the Release Conditions have been
satisfied, provided that if the sixty (60) day period following the Separation
spans two calendar years, then the severance payment will be paid on the first
payroll date occurring in the second calendar year after the Release Conditions
have been satisfied.

 

(b)                                 Continued Employee Benefits.  If Executive
timely elects continued coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), the Company shall pay the full amount of
Executive’s COBRA premiums on behalf of the Executive for the Executive’s
continued coverage under the Company’s health, dental and vision plans,
including coverage for the Executive’s eligible dependents, for the same period
that Executive is paid severance benefits pursuant to Section 2(a) following the
Executive’s Separation or, if earlier, until Executive is eligible to be covered
under another substantially equivalent medical insurance plan by a subsequent
employer.

 

(c)                                  [Equity.  Any outstanding Equity Awards (as
defined below), including awards that would otherwise vest only upon
satisfaction of performance criteria, shall accelerate and become vested and
exercisable as if an additional six (6) months of vesting had occurred at target
to the then unvested shares subject to the Equity Awards.  Subject to Section 4,
the accelerated vesting described above shall be effective as of the
Separation.]

 

--------------------------------------------------------------------------------


 

3.                                      CIC Qualifying Termination.  If the
Executive is subject to a CIC Qualifying Termination, then, subject to Sections
4, 9, and 10 below, Executive will be entitled to the following benefits:

 

(a)                                 Severance Payments.  The Company or its
successor shall pay the Executive 12 months of [his/her] monthly base salary (at
the rate in effect immediately prior to the actions that resulted in the
Separation) [plus one hundred percent of Executive’s target annual bonus for the
year in which the Separation occurs].  Such payment shall be paid in a cash lump
sum payment in accordance with the Company’s standard payroll procedures, which
payment will be made on the next regular payroll date occurring after the
Release Conditions have been satisfied, provided that if the sixty (60) day
period following the Separation spans two calendar years, then the severance
payment will be paid on the first payroll date occurring in the second calendar
year after the Release Conditions have been satisfied.

 

(b)                                 Equity.  Each of Executive’s then
outstanding awards of stock options, restricted stock awards, restricted stock
units or other stock based awards, including but not limited to stock bonus
awards, restricted stock, restricted stock units or stock appreciation rights
(“Equity Awards”), including awards that would otherwise vest only upon
satisfaction of performance criteria, shall accelerate and become vested and
exercisable as to 100% of the then unvested shares at target subject to the
Equity Award. Subject to Section 4, the accelerated vesting described above
shall be effective as of the Separation.

 

(c)                                  Pay in Lieu of Continued Employee
Benefits.  Continuation of COBRA or a cash benefit, in both cases on the same
terms as set forth in Section 2(b) above, for the same period that the Executive
is paid severance benefits pursuant to Section 3(a) following the Executive’s
Separation or, if earlier, until Executive is eligible to be covered under
another substantially equivalent medical insurance plan by a subsequent
employer.

 

(d)                                 [Termination for Death or Disability.  If
the Executive is subject to a termination of his employment as a result of his
death or Disability on or within 12 months following the consummation of a
Change in Control, then, subject to Sections 4, 9, and 10 below, each of
Executive’s then outstanding Equity Awards, including awards that would
otherwise vest only upon satisfaction of performance criteria, shall accelerate
and become vested and exercisable as to 100% of the then unvested shares subject
to the Equity Award. Subject to Section 4, the accelerated vesting described
above shall be effective as of the date of his death or the Separation (as
applicable).]

 

4.                                      General Release.  Any other provision of
this Agreement notwithstanding, the benefits under Sections 2 and 3 shall not
apply unless the Executive [or in the event of his death, the Executive’s
estate] (a) has executed a general release substantially in the form attached
hereto as Exhibit A of all known and unknown claims that he or she may then have
against the Company or persons affiliated with the Company and such release has
become effective and (b) has agreed not to prosecute any legal action or other
proceeding based upon any of such claims.  The release must be in the form
prescribed by the Company, without alterations (this document effecting the
foregoing, the “Release”).  The Company will deliver the form of Release to the
Executive within ten (10) days after the Executive’s Separation.  The Executive
must execute and return the Release within the time period specified in the
form.

 

5.                                      Accrued Compensation and Benefits. 
Notwithstanding anything to the contrary in Sections 2, 3 and 4 above, in
connection with any termination of employment (whether or not a Qualifying
Termination or CIC Qualifying Termination), the Company shall pay Executive’s
earned but unpaid base salary and other vested but unpaid cash entitlements for
the period through and including the termination of employment, including unused
earned vacation pay and unreimbursed documented business expenses incurred by
Executive through and including the date of termination (collectively “Accrued
Compensation and Expenses”), as required by law and the applicable Company plan
or policy.  In addition, Executive shall be entitled to any other vested
benefits earned by Executive for the period through and including the
termination date of Executive’s employment under any other employee benefit
plans and arrangements maintained by the Company, in accordance with the terms
of such plans and arrangements, except as modified herein (collectively “Accrued
Benefits”).  Any Accrued Compensation and Expenses to which the Executive is
entitled shall be paid to the Executive in cash as soon as

 

--------------------------------------------------------------------------------


 

administratively practicable after the termination and, in any event, no later
than two and one-half (2-1/2) months after the end of the taxable year of the
Executive in which the termination occurs or at such earlier time as may be
required by Section 10 below or to such lesser extent as may be mandated by
Section 9 below.  Any Accrued Benefits to which the Executive is entitled shall
be paid to the Executive as provided in the relevant plans and arrangements.

 

6.                                      Covenants.

 

(a)                                 Non-Competition.  The Executive agrees that,
during his or her employment with the Company, he or she shall not engage in any
other employment, consulting or other business activity (whether full-time or
part-time) that would create a conflict of interest with the Company.

 

(b)                                 Cooperation.  The Executive agrees that,
during the six (6) month period following his or her cessation of employment, he
or she shall cooperate with the Company in every reasonable respect and shall
use his or her best efforts to assist the Company with the transition of
Executive’s duties to his or her successor.  The Company’s request for
cooperation will take into consideration Executive’s personal and business
commitments.  The Company will reimburse Executive for his or her reasonable
out-of-pocket expenses incurred in connection with Executive’s compliance with
this Section.

 

(c)                                  Non-Disparagement.  The Executive further
agrees that, during the six (6) month period following his or her cessation of
employment, he or she shall not in any way or by any means disparage the
Company, the members of the Company’s Board of Directors or the Company’s
officers and employees.  Notwithstanding the foregoing, the Executive is not
prohibited from cooperating with a government agency or testifying truthfully in
any government inquiry or other proceeding or in which Executive is required to
testify pursuant to subpoena or other valid legal process.

 

7.                                      Definitions.

 

(a)                                 “Cause” shall have the same meaning as the
definition of “Cause” as set forth in the Plan.

 

(b)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(c)                                  “Change in Control.”  For all purposes
under this Agreement, a Change in Control shall mean a “Corporate Transaction,”
as such term is defined in the Plan, provided that the transaction (including
any series of transactions) also qualifies as a change in control event under
U.S. Treasury Regulation 1.409A-3(i)(5).

 

(d)                                 “CIC Qualifying Termination” means a
Separation within twelve (12) months following a Change in Control or within
three (3) months preceding a Change in Control (if after a Potential Change in
Control) resulting from (A) the Company or its successor terminating the
Executive’s employment for any reason other than Cause or (B) the Executive
voluntarily resigning his or her employment for Good Reason. A termination or
resignation due to the Executive’s death or Disability shall not constitute a
CIC Qualifying Termination. A “Potential Change in Control” means the date of
execution of a definitive agreement whereby the Company will consummate a Change
in Control if such transaction is consummated.  In the case of a termination
following a Potential Change in Control and before a Change in Control, solely
for purposes of benefits under this Agreement, the date of Separation will be
deemed to be the date the Change in Control is consummated.

 

(e)                                  “Disability” shall have that meaning set
forth in Section 22(e)(3) of the Code.

 

(f)                                   “Good Reason” means, without the
Executive’s consent, (i) a material reduction or adverse change in the
Executive’s level of responsibility and/or scope of authority, (ii) a reduction
by more than 10% in Executive’s base salary or annual bonus opportunity or
aggregate benefits, (iii) relocation of the Executive’s principal workplace by
more than thirty-five (35) miles from Executive’s then current place

 

--------------------------------------------------------------------------------


 

of employment, (iv) Executive does not report to the Chief Executive Officer of
the parent company following any Change in Control, or (v) a material breach of
this Agreement, including without limitation Section 8(a), or any other written
agreement between the Executive and the Company in connection with an Equity
Award.  For the Executive to receive the benefits under this Agreement as a
result of a voluntary resignation under this subsection (f), all of the
following requirements must be satisfied: (1) the Executive must provide notice
to the Company of his or her intent to assert Good Reason within sixty (60) days
of the initial existence of one or more of the conditions set forth in
subclauses (i) through (iii); (2) the Company will have thirty (30) days (the
“Company Cure Period”) from the date of such notice to remedy the condition and,
if it does so, the Executive may withdraw his or her resignation or may resign
with no benefits; and (3) any termination of employment under this provision
must occur within ten (10) days of the earlier of expiration of the Company Cure
Period or written notice from the Company that it will not undertake to cure the
condition set forth in subclauses (i) through (iii).  Should the Company remedy
the condition as set forth above and then one or more of the conditions arises
again within twelve months following the occurrence of a Change in Control, the
Executive may assert Good Reason again subject to all of the conditions set
forth herein.

 

(g)                                  “Plan” means the Company’s 2014 Equity
Incentive Plan, as may be amended from time to time.

 

(h)                                 “Release Conditions” mean the following
conditions occurring within sixty (60) days following the Separation: 
(i) Company has received the Executive’s executed Release; and (ii) any
rescission period applicable to the Executive’s executed Release has expired.

 

(i)                                     “Qualifying Termination” means a
Separation that is not a CIC Qualifying Termination, but which results from
(i) the Company terminating the Executive’s employment for any reason other than
Cause or (ii) the Executive voluntarily resigning his or her employment for Good
Reason. A termination or resignation due to the Executive’s death or Disability
shall not constitute a Qualifying Termination.

 

(j)                                    “Separation” means a “separation from
service,” as defined in the regulations under Section 409A of the Code.

 

8.                                      Successors.

 

(a)                                 Company’s Successors.  The Company shall
require any successor (whether direct or indirect and whether by purchase,
lease, merger, consolidation, liquidation or otherwise) to all or substantially
all of the Company’s business and/or assets, by an agreement in substance and
form satisfactory to the Executive, to assume this Agreement and to agree
expressly to perform this Agreement in the same manner and to the same extent as
the Company would be required to perform it in the absence of a succession.  For
all purposes under this Agreement, the term “Company” shall include any
successor to the Company’s business and/or assets or which becomes bound by this
Agreement by operation of law.

 

(b)                                 Executive’s Successors.  This Agreement and
all rights of the Executive hereunder shall inure to the benefit of, and be
enforceable by, the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

9.                                      Golden Parachute Taxes.

 

(a)                                 Best After-Tax Result.  In the event that
any payment or benefit received or to be received by Executive pursuant to this
Agreement or otherwise (“Payments”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code and (ii) but for this subsection
(a), be subject to the excise tax imposed by Section 4999 of the Code, any
successor provisions, or any comparable federal, state, local or foreign excise
tax (“Excise Tax”), then, subject to the provisions of Section 10, such Payments
shall be either (A) provided in full pursuant to the terms of this Agreement or
any other applicable agreement, or (B) provided as to such lesser extent which
would result in the

 

--------------------------------------------------------------------------------


 

Payments being $1.00 less than the amount at which any portion of the Payments
would be subject to the Excise Tax (“Reduced Amount”), whichever of the
foregoing amounts, taking into account the applicable federal, state, local and
foreign income, employment and other taxes and the Excise Tax (including,
without limitation, any interest or penalties on such taxes), results in the
receipt by Executive, on an after-tax basis, of the greatest amount of payments
and benefits provided for hereunder or otherwise, notwithstanding that all or
some portion of such Payments may be subject to the Excise Tax.  Unless the
Company and Executive otherwise agree in writing, any determination required
under this Section shall be made by independent tax counsel designated by the
Company and reasonably acceptable to Executive (“Independent Tax Counsel”),
whose determination shall be conclusive and binding upon Executive and the
Company for all purposes.  For purposes of making the calculations required
under this Section, Independent Tax Counsel may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code; provided that Independent Tax Counsel shall assume that Executive pays
all taxes at the highest marginal rate.  The Company and Executive shall furnish
to Independent Tax Counsel such information and documents as Independent Tax
Counsel may reasonably request in order to make a determination under this
Section.  The Company shall bear all costs that Independent Tax Counsel may
reasonably incur in connection with any calculations contemplated by this
Section.  In the event that Section 9(a)(ii)(B) above applies, then based on the
information provided to Executive and the Company by Independent Tax Counsel,
Executive may, in Executive’s sole discretion and within thirty (30) days of the
date on which Executive is provided with the information prepared by Independent
Tax Counsel, determine which and how much of the Payments (including the
accelerated vesting of equity compensation awards) to be otherwise received by
Executive shall be eliminated or reduced (as long as after such determination
the value (as calculated by Independent Tax Counsel in accordance with the
provisions of Sections 280G and 4999 of the Code) of the amounts payable or
distributable to Executive equals the Reduced Amount).  If the Internal Revenue
Service (the “IRS”) determines that any Payment is subject to the Excise Tax,
then Section 9(b) hereof shall apply, and the enforcement of Section 9(b) shall
be the exclusive remedy to the Company.

 

(b)                                 Adjustments.  If, notwithstanding any
reduction described in Section 9(a) hereof (or in the absence of any such
reduction), the IRS determines that Executive is liable for the Excise Tax as a
result of the receipt of one or more Payments, then Executive shall be obligated
to surrender or pay back to the Company, within one-hundred twenty (120) days
after a final IRS determination, an amount of such payments or benefits equal to
the “Repayment Amount.”  The Repayment Amount with respect to such Payments
shall be the smallest such amount, if any, as shall be required to be
surrendered or paid to the Company so that Executive’s net proceeds with respect
to such Payments (after taking into account the payment of the Excise Tax
imposed on such Payments) shall be maximized.  Notwithstanding the foregoing,
the Repayment Amount with respect to such Payments shall be zero (0) if a
Repayment Amount of more than zero (0) would not eliminate the Excise Tax
imposed on such Payments or if a Repayment Amount of more than zero would not
maximize the net amount received by Executive from the Payments.  If the Excise
Tax is not eliminated pursuant to this Section 9(b), Executive shall pay the
Excise Tax.

 

10.                               Miscellaneous Provisions.

 

(a)                                 Section 409A.  To the extent (i) any
payments to which Executive becomes entitled under this Agreement, or any
agreement or plan referenced herein, in connection with Executive’s termination
of employment with the Company constitute deferred compensation subject to
Section 409A of the Code and (ii) Executive is deemed at the time of such
termination of employment to be a “specified” employee under Section 409A of the
Code, then such payment or payments shall not be made or commence until the
earlier of (i) the expiration of the six (6)-month period measured from the
Executive’s Separation; or (ii) the date of Executive’s death following such
Separation; provided, however, that such deferral shall only be effected to the
extent required to avoid adverse tax treatment to Executive, including (without
limitation) the additional twenty percent (20%) tax for which Executive would
otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence of
such deferral.  Upon the expiration of the applicable deferral period, any
payments which would have otherwise been made during that period (whether in a
single sum or in installments) in the absence of this paragraph shall be paid to
Executive or

 

--------------------------------------------------------------------------------


 

Executive’s beneficiary in one lump sum (without interest).  Except as otherwise
expressly provided herein, to the extent any expense reimbursement or the
provision of any in-kind benefit under this Agreement (or otherwise referenced
herein) is determined to be subject to (and not exempt from) Section 409A of the
Code, the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement or in kind benefits to be provided in any
other calendar year, in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which Executive incurred
such expenses, and in no event shall any right to reimbursement or the provision
of any in-kind benefit be subject to liquidation or exchange for another
benefit.  To the extent that any provision of this Agreement is ambiguous as to
its exemption or compliance with Section 409A, the provision will be read in
such a manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent.  To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A.  Payments pursuant to this
Agreement (or referenced in this Agreement) are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the regulations under
Section 409A.

 

(b)                                 Other Arrangements.  This Agreement
supersedes any and all cash severance arrangements, severance and salary
continuation arrangements, programs and plans which were previously offered, or
may be offered on the Effective Date or thereafter, by the Company to the
Executive, including change in control severance arrangements, employment
agreement or offer letter, and Executive hereby waives Executive’s rights to
such other benefits.  In no event shall any individual receive cash severance
benefits under both this Agreement and any other severance pay or salary
continuation program, plan or other arrangement with the Company.  For the
avoidance of doubt, in no event shall Executive receive payment under both
Section 2 and Section 3 with respect to Executive’s Separation.  This
Section will not supersede the Company’s obligation to accelerate outstanding
Equity Awards under Section 21.1 of the Plan in connection with a Corporate
Transaction (as that term is defined in the Plan).

 

(c)                                  Dispute Resolution.  To ensure rapid and
economical resolution of any and all disputes that might arise in connection
with this Agreement, Executive and the Company agree that any and all disputes,
claims, and causes of action, in law or equity, arising from or relating to this
Agreement or its enforcement, performance, breach, or interpretation, will be
resolved solely and exclusively by final, binding, and confidential arbitration,
by a single arbitrator, in Fairfield County, and conducted by Judicial
Arbitration & Mediation Services, Inc. (“JAMS”) under its then-existing
employment rules and procedures.  Nothing in this Section, however, is intended
to prevent either party from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration.  Each party to
an arbitration or litigation hereunder shall be responsible for the payment of
its own attorneys’ fees.

 

(d)                                 Notice.  Notices and all other
communications contemplated by this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or when mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid or
deposited with Federal Express Corporation, with shipping charges prepaid.  In
the case of the Executive, mailed notices shall be addressed to him or her at
the home address which he or she most recently communicated to the Company in
writing.  In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.

 

(e)                                  Waiver.  No provision of this Agreement
shall be modified, waived or discharged unless the modification, waiver or
discharge is agreed to in writing and signed by the Executive and by an
authorized officer of the Company (other than the Executive).  No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

 

--------------------------------------------------------------------------------


 

(f)                                   Withholding Taxes.  All payments made
under this Agreement shall be subject to reduction to reflect taxes or other
charges required to be withheld by law.

 

(g)                                  Severability.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision hereof, which shall
remain in full force and effect.

 

(h)                                 No Retention Rights.  Nothing in this
Agreement shall confer upon the Executive any right to continue in service for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Company or any subsidiary of the Company or of the
Executive, which rights are hereby expressly reserved by each, to terminate his
or her service at any time and for any reason, with or without Cause.

 

(i)                                     Choice of Law.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Connecticut (other than its choice-of-law
provisions).

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

EXECUTIVE

 

LOXO ONCOLOGY, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit A
Form of General Release

 

I,                    , hereby acknowledge that my employment with or any of its
affiliates Loxo Oncology, Inc., a Delaware corporation, (the “Company”)
terminated as of                (the “Termination Date”) and, in connection with
such termination of employment, the Company has agreed to provide me with
certain benefits in consideration of my execution and performance of this
General Release Agreement (the “Release Agreement”) pursuant to the terms of
that certain Amended and Restated Change in Control and Severance Agreement
entered into between me and the Company dated as of May    , 2018 (the
“Severance Agreement”).

 

1.                                      In consideration of and in exchange for
the payments and benefits set forth in the Severance Agreement, for myself, my
heirs, administrators, executors and assigns, knowingly and voluntarily agree to
release and forever discharge the Company, its parents, subsidiaries, affiliated
companies, successors and assigns, each of their current and former employees,
owners, officers, directors, shareholders, members, agents and attorneys, in
their personal and official capacities (collectively referred to as
“Releasees”), from any and all claims against Releasees that I may have as a
result of any injuries, losses, damages or any other costs whatsoever, whether
known or unknown, that I now have or claim to have or which I heretofore had
from the beginning of time to the date of the execution of this Release
Agreement (the “Execution Date”).  This general release of claims includes,
without limitation, claims arising out of or in any way connected with or
relating to my employment with the Company or its termination, including but not
limited to, any known or unknown claims arising under federal, state, local or
municipal laws, including, but not limited to, claims for breach of contract,
breach of the implied covenant of good faith and fair dealing, privacy
violations, defamation, fraud, hostile work environment, impairment of economic
opportunity, intentional infliction of emotional harm or other tort, or claims
arising under Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; Sections 1981 through 1988 of Title 42 of the United States
Code, as amended; the Fair Labor Standards Act; the Employee Retirement Income
Security Act of 1974; the Family and Medical Leave Act; the Americans with
Disabilities Act of 1990; the Age Discrimination in Employment Act, 29 U.S.C.
Sec. 626 et seq. including the Older Workers’ Benefit Protection Act, 29 U.S.C.
Sec. 626(f)(1); the Civil Rights Act of 1991; the New York Labor Law; the New
York Human Rights Law; the New York City Human Rights Law, and any other similar
federal, state or local civil rights, disability, discrimination, retaliation or
labor law, or any theory of contract, or any other federal, state or municipal
statute, ordinance or the common law, including those relating to employment or
employment discrimination, including claims for age, sex, gender, race,
religion, national origin, marital status, sexual orientation, ancestry, veteran
status or disability discrimination, or claims growing out of any legal
restrictions on the rights of the Company to discharge its employees or the
obligations of the Company to pay any sums or provide any benefits upon
termination, that I now have or claim to have, or which I heretofore had based
on acts or omissions occurring through the date I sign this Release Agreement,
and I expressly waive any and all remedies that may be available thereunder,
including without limitation attorney’s fees and costs.

 

2.                                      The Company and I do not intend to
release claims that I may not release as a matter of law, including but not
limited to claims for indemnity, or any claims for enforcement of this Release
Agreement.  This general release of claims also excludes any claims made under
state workers’ compensation or unemployment laws, and/or any claims which cannot
be waived by law.  For the avoidance of doubt, I preserve any claims resulting
from (i) payments and benefits due under the Severance Agreement; (ii) continued
ownership of any securities issued to me by the Company or any of its
affiliates, and (iii) indemnification pursuant to Company’s articles, bylaws or
other governing documents, directors’ and officers’ liability and errors and
omissions liability insurance secured by the Company, or as otherwise permitted
or required by applicable law.

 

3.                                      I understand that nothing in Sections 1
and 2 (general release and waiver of claims) of this Release Agreement, or
otherwise in this Release Agreement or the Severance Agreement, limits my
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local government agency or commission (“Government

 

--------------------------------------------------------------------------------


 

Agencies”).  I further understand that this Release Agreement does not limit my
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.  This Release Agreement does not limit my right to receive an award for
information provided to any Government Agencies.

 

4.                                      I agree and acknowledge that, other than
the payments and benefits set forth in the Severance Agreement, no additional
monies, benefits or payments, including without limitation, severance or
separation pay, salary continuation, benefits, health insurance coverage (except
as provided for under COBRA and/or in the Severance Agreement) or other fringe
benefits, commissions, bonuses, fees, incentive compensation, vacation pay,
notice pay, or equity interest in the Company, are due to me by the Company or
shall be paid or provided to me by the Company.

 

5.                                      I acknowledge that I have certain
obligations under the Severance Agreement and agree that I will continue to be
bound by those terms of the Severance Agreement (including Sections 6, 9 and 10
thereof).

 

6.                                      The Company and I each agree not to
publish, publicize or otherwise make known to any person the existence of or the
terms and conditions of this Release Agreement, except as provided by law,
administrative regulation, court order, subpoena, or the purpose of enforcing
this Release Agreement.  This provision does not prohibit or restrict the
Company or me from disclosing the terms of this Release Agreement to immediate
family, legal counsel or tax accountants solely for the purpose of obtaining
professional advice relating thereto.

 

7.                                      This Release Agreement shall be
construed under Delaware law, without reference to any state’s conflict of laws
rules.

 

8.                                      It is understood and agreed that this
Release Agreement is not to be construed as an admission of liability or
wrongdoing by the Company or by me.

 

9.                                      I have had an opportunity to consult
with an attorney prior to executing this Release Agreement.

 

10.                               I acknowledge that I have been given a period
of 21 days within which to consider this Release Agreement and to the extent I
execute this Release Agreement before the expiration of the 21-day period, I do
so knowingly and voluntarily and only after consulting an attorney.  I
understand that I have the right to cancel and revoke this Release Agreement
during a period of seven (7) days following the Execution Date, and this Release
Agreement shall not become effective, and no payments or benefits shall be made
or provided pursuant to the Severance Agreement until the day after the
expiration of such seven (7)-day period. The seven (7)-day period of revocation
shall commence upon my execution of this Release Agreement. In order to revoke
this Release Agreement, I understand that I must deliver to the Company, prior
to the expiration of such seven (7)-day period, a written notice of revocation.
Upon such revocation, this Release Agreement shall be null and void and of no
further force or effect.

 

11.                               A facsimile or photocopy copy of this Release
Agreement that has been signed by me shall have the same force and effect as a
signed original of the Release Agreement.

 

12.                               My signature below indicates that I have had a
reasonable period of time within which to consider this Release Agreement, that
I have carefully read and reviewed this Release Agreement, and I fully
understand all of its terms and conditions.  The release and waiver of claims
set forth in this Release Agreement is an essential and material part of the
Release Agreement.  My release and waiver of rights and claims is voluntary and
knowing, without duress or coercion.

 

13.                               The terms of this Release Agreement cannot be
changed or modified in any respect except in writing signed by me and a duly
authorized representative of the Company.

 

--------------------------------------------------------------------------------


 

14.                               I agree that this Release Agreement and the
documents referenced herein constitute the entire understanding between myself
and the Company relating to the subject matter hereof and that no one at the
Company or anyone acting on its behalf has made any oral or written promises to
me that are not fully and accurately set forth in this Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this General Release Agreement as of the
date first above written.

 

 

 

 

 

[Executive Name]

 

--------------------------------------------------------------------------------